PER CURIAM:
The Court has carefully reviewed the Motions for Disqualification of Justices Drew, Thornal, Adkins and Boyd filed herein by the petitioners. Said motions wholly fail to comply with the provisions of Section 38.10, Florida Statutes 1969, F.S.A., and are therefore denied.
The Court has also duly considered petitioners’ Petition for Rehearing filed herein October 27, 1970, and finding the same to be without merit, it is hereby denied.
It is so ordered.
DREW, Acting C. J., BOYD, J., MANN, District Court Judge, and REVELS and CREWS, Circuit Judges, concur.